June 13, 2011 Securities and Exchange Commission Washington, D.C. 20549 Division of Corporate Finance RE: Axim International Inc. Form 10 Filed May13, 2011 File No. 0-54296 Thank you for your comments as per your May 31, 2011 letter. Our answers are as follows: General 1. We confirm that management has not received any commitments from its contacts. Please refer to page 4, 2 nd paragraph: As of to date, Management has not received any commitments from these contacts. 2. We have clarified that additional funding may be obtained by equity financing which will not be through a reverse merger. Please refer to page 11, 4 th paragraph: Management’s plan includes obtaining additional funds by equity financing and/or related party advances; however there is no assurance of additional funding being available. We confirm the following statements: - The Registrant is responsible for the adequacy and accuracy of the disclosure in the filing. - Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and - The Registrant may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please feel free to contact us at 1-888-597-8899 should you have any questions. Thank you. Sincerely, /s/ Rosemary Samuels Rosemary Samuels President
